NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1282-17T1

ASH MAPLE, LLC, and THE
FRIED GROUP, LP,

         Plaintiffs-Respondents,

v.

JERAL CONSTRUCTION COMPANY,
INC., RICHARD WARUS, JOHN
STRZALKOWSKI, J.R. HAYNES
ELECTRICAL CONTRACTORS,
LLP, J. SUTTER ENTERPRISES, LLC,
PORTUGUESE STRUCTURAL STEEL,
INC., A&B ENGINEERING, INC.,
DNK CONSTRUCTION CORP. d/b/a
ROOFTOP SERVICES, UNIFIED DOOR
AND HARDWARE GROUP, LLC, EDEN
PROPERTY COMPANY, LLC, and
EDEN REALTY COMPANY, LLC,

         Defendants,

and

ELITE LANDSCAPING, INC.,

         Defendant-Appellant.
              Submitted May 1, 2019 - Decided June 17, 2019

              Before Judges Accurso and Vernoia.

              On appeal from Superior Court of New Jersey, Law
              Division, Ocean County, Docket No. L-2305-16.

              Carter, Van Rensselaer and Caldwell, attorneys for
              appellant (William J. Caldwell, on the brief).

              Novins, York & Jacobus, attorneys for respondents
              (Lauren M. Dooley, on the brief).

PER CURIAM

      In this construction lien claim matter, defendant-counterclaimant Elite

Landscaping, Inc. appeals from summary judgment dismissing its counterclaim

against plaintiffs Ash Maple, LLC and The Fried Group, L.P. We affirm.

      The essential facts are easily summarized. Plaintiffs hired defendant Jeral

Construction Company to act as their general contractor in the construction of a

Walgreens drug store in 2015. Jeral engaged several subcontractors, including

Elite Landscaping, but failed to pay them. As a result, the subcontractors filed

construction lien claims. Elite alleged it was owed $87,696.40 on its contract

with Jeral.

      Plaintiffs eventually filed suit against the lien claimants, and the court

entered an order establishing a lien fund pursuant to N.J.S.A. 2A:44A-9, from

which Elite received a pro rata distribution of $35,300.94. Thereafter, Elite

                                                                        A-1282-17T1
                                       2
pursued quasi-contract claims against plaintiffs for the balance of $52,395.46.

The parties cross-moved for summary judgment, with Elite arguing it was

entitled to payment beyond its pro rata share of the lien based on our opinion in

Groesbeck v. Linden, 321 N.J. Super. 349, 353 (App. Div. 1999), which makes

clear "the lien claim procedure provided by the [Construction Lien Law,

N.J.S.A. 2A:44-1 to -38, (CLL)] was not designed or intended to be the

exclusive remedy of an unpaid contractor."

      In a clear and cogent opinion from the bench, Judge Goldman

acknowledged the general principle "that 'nothing in [the CLL] shall be

construed to limit the right of any claimant from pursuing any other remedy

provided by law,'" Craft v. Stevenson Lumber Yard, Inc., 179 N.J. 56, 76 (2004)

(quoting N.J.S.A. 2A:44A-3), but distinguished Groesbeck because in that case

there was privity between the lien claimant contractor and the homeowner,

which is absent here. Following a careful review of the undisputed facts and a

thorough analysis of the applicable law, the judge found:

            Here, defendant Jeral, general contractor, was the only
            person who contracted with defendant Elite. Elite has
            recovered some money from the construction lien
            [fund] consistent with the purposes of [N.J.S.A.]
            2A:44A-3. Summary judgment should be granted.
            The defendant Elite cannot recover any more money
            from plaintiff beyond which it already recovered in
            the construction lien.

                                                                        A-1282-17T1
                                       3
      Elite appeals, arguing the trial court judge erred in dismissing its claim

against plaintiffs "by holding that [d]efendant's sole remedy was limited by

operation of the Construction Lien Law."        We reject that claim as without

sufficient merit to warrant extended discussion in a written opinion. See R.

2:11-3(e)(1)(E). As we noted, Judge Goldman did not hold that Elite's recovery

"was limited by operation of the Construction Lien Law." Judge Goldman held

Elite could not recover on its quantum meruit claim against plaintiffs because it

did not contract with plaintiffs, but only with Jeral, the general contractor.

      As there is no dispute that there is no contractual relationship between

Elite and plaintiffs and absolutely nothing in this record to even suggest Elite

had any dealings with plaintiffs or expected payment from them when it

rendered its landscaping services to Jeral, summary judgment was appropriately

entered on this record. See Murray v. Plainfield Rescue Squad, 210 N.J. 581,

584 (2012). New Jersey law is clear that subcontractors who are not paid by the

general contractor who hired them cannot sue the property owners with whom

they lack privity. See F. Bender, Inc. v. Jos. L. Muscarelle, Inc., 304 N.J. Super.

282, 285-86 (App. Div. 1997); Insulation Contracting & Supply v. Kravco, Inc.,

209 N.J. Super. 367, 377-79 (App. Div. 1986).




                                                                           A-1282-17T1
                                         4
      As there is no basis on the undisputed facts in this record to impose

liability on plaintiffs on a theory of unjust enrichment or quantum meruit, we

affirm, essentially for the reasons expressed in Judge Goldman's opinion from

the bench on September 29, 2017.

      Affirmed.




                                                                      A-1282-17T1
                                      5